918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY, WITH BUILDINGS APPURTENANCES, ANDIMPROVEMENTS, LOCATED AT 3828 SIGMA DRIVE,ERLANGER, KENTON COUNTY, KENTUCKY,Defendant-Appellant,Augie Clegg, Claimant-Appellant.

No. 90-5248.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.
Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Augie Clegg appeals a judgment of the district court entered pursuant to a jury verdict in a forfeiture action.  She now moves to strike appellee's brief.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On June 14, 1988, a civil forfeiture action pursuant to 21 U.S.C. Sec. 881(a)(7) was initiated in the United States District Court for the Eastern District of Kentucky.  In support of that action, plaintiff maintained that the defendant real property had been the subject of two search warrants executed on August 9, 1987, and March 16, 1988, which clearly indicated its use as part of drug trafficking activities.  Clegg, the holder of title to that property, contested the forfeiture action based upon a defense of innocent ownership.  Although initially represented by retained counsel, Clegg's attorney was permitted to withdraw and Clegg elected to represent herself at trial.  At the conclusion of that proceeding, a jury determined that the defendant real property was subject to forfeiture and the district court entered a judgment to that effect.  Upon the denial of her post-judgment motions, Clegg filed this appeal.


3
This court has carefully reviewed the record in light of the arguments alleged in Clegg's brief and has concluded that it cannot disturb the judgment of forfeiture.  Accordingly, the motion to strike appellee's brief is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.